5l«-/£
                                  ELECTRONIC RECORD




COA#        03-12-00620-CR                        OFFENSE:        19.02


            Henry Gonzales, Jr. v. The State of
STYLE:      Texas                                 COUNTY:         Travis

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    299th District Court


DATE: 12/04/14                      Publish: NO   TC CASE #:      D-l-DC-12-904023




                          IN THE COURT OF CRIMINAL APPEALS


           Henry Gonzales, Jr. v. The State of
STYLE:     Texas                                       CCA#:           S%H-lS
          A??ELLANT\^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _      DtUylir                                   SIGNED:                           PC:_

JUDGE:       2^                                        PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:



                                                                              ELECTRONIC RECORD